TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00583-CV




                    Robert Needham and Deborah Needham, Appellants

                                              v.

           Leonard Schwartz, Individually and as Trustee for 2828 Lost Oak Cove
                                  Land Trust, Appellees




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
           NO. 01-150-C26, HONORABLE DONALD HUMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The judgment in this case was signed on June 17, 2003, and a motion for new

trial was filed on July 15 and a notice of appeal was filed September 16. Since that time,

appellants Robert Needham and Deborah Needham have failed to pay any of the requisite

filing fees, request the preparation of or make arrangements to pay for a clerk=s record or a

reporter=s record. No docketing statement was filed. On December 3, 2003, this Court

notified appellants in writing that the clerk=s and reporter=s records were overdue and that if

they were not each filed by December 15 the Court would take action to dispose of the appeal.

See Tex. R. App. P. 37.3(a)(1). Neither the clerk=s nor reporter=s record have been filed since

that time, and appellants have not otherwise responded to the Court. No brief was filed on
appellants= behalf.

              Accordingly, this appeal i s hereby dismissed for want of prosecution pursuant to

Texas Rules of Appellate Procedure 37.3(a)(1),(b), 38.8(a)(1), 42.3(b) and (c).




                                           Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith, and Patterson

Dismissed for Want of Prosecution

Filed: January 23, 2004